Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed February 23, 2021 is acknowledged.  Claims 2, 11, 15-19, 21 and 23-26 are canceled. Claims 1, 3, 4-6, 12-14, 20 and 28 are amended. Claims 1, 3-10, 12-14, 20, 22 and 27-28 are pending. Claims 7-10 are withdrawn without traverse (filed 11/8/16) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
3.	Claims 1, 3-6, 12-14, 20, 22 and 27-28 are under examination with respect to bacterial lipopolysaccharide as species of inducing agent in this office action.
4.	Applicant’s arguments filed on February 23, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The objection to claims 1, 3-4 and 14 is withdrawn in response to Applicant’s amendment to the claims. 

The rejection of claims 3-4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 1, 3-6, 12-14, 20, 22 and 27-28 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tracey et al. (US2008/0249439) in view of Tracey et al. (US8914114), Koop et al. (Abstract No. 451, 2012, ACR/ARHP Annual Meeting) and Faltys et al. (US2011/0106208).

Claim Rejections/Objections Maintained
In view of the amendment filed on February 23, 2021, the following rejections are maintained.
Claim Objections
6.	Claims 6 and 13 are objected to because of the following informalities:
Regarding claim 6, the recitation “wherein the vagus nerve comprises stimulating a cervical portion of the vagus nerve” in claim 6 is grammatically awkward because the vagus nerve is a nerve not an action. Appropriate correction is required. 
	Regarding claim 13, the recitation “collecting a second sample of cells from the patient stimulating patient’s vagus nerve” in claim 13 is grammatically awkward.
Appropriate correction is required. 
 
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13-14, 20, 22 and 28 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 10-11 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claims are indefinite because:
i. Regarding claim 6, it is unclear what Applicant intended to include in the claims with respect to the recitation “wherein the vagus nerve comprises stimulating a cervical portion of the vagus nerve”.
ii. Regarding claim 13, 14 or 20, it is unclear whether the limitation “…. stimulating… with an implantable vagus nerve stimulation device….” is the same implantable vagus nerve stimulation device that is implanted by the step of implanting recited in the claim or is a different implantable vagus nerve stimulation device. It is also 
iii. The rest of the claims are indefinite as depending from an indefinite claim.
Accordingly, the rejection of claims 6, 13-14, 20, 22 and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 

Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 3-6, 12-14, 20, 22 and 27-28 stand under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.

On p. 9-10 of the response, Applicant argues that the specification provides sufficient support for the characteristics and/or structure of the claimed genus of implantable vagus nerve stimulation device in view of paragraph [0046] rejection and the step of electrically stimulation using the claimed implantable stimulation device is not unclear and the claimed method applies to any device that can apply stimulation. Applicant further cites Wertheim and MPEP2163.04 in support of the arguments. 
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §2163, MPEP §2163.01-§2163.03 and MPEP §2163.05, the specification fails to provide sufficient information to demonstrate that Applicant was in possession of using the claimed genus of implantable vagus nerve stimulation device in the claimed method because:
i. The specification fails to provide sufficient description as to what common structures and characteristics of the claimed genus of implantable vagus nerve stimulation devices that are capable of performing electrically stimulation and treat inflammation are, or what the structural and functional relationship between the claimed genus of implantable vagus nerve stimulation devices to the implantable vagus nerve stimulation devices disclosed in US8612002, US8886339 and US2011/0106208. Since the common characteristics/features/structures of other implantable vagus nerve stimulation devices that can perform electrically stimulation and treat inflammation are 
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added). In addition, “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69)(emphasis added). 
In this case, the specification fails to provide sufficient species falling within the scope of the claimed genus of implantable vagus nerve stimulation devices, and structural features and characteristics common to other species of the genus implantable vagus nerve stimulation devices are unknown. Their relationship to the function of implantable vagus nerve stimulation devices disclosed in US8612002, 
ii. The specification fails to provide sufficient description as to what common structures and characteristics of the claimed genus of cytokine implicated a cholinergic anti-inflammatory pathway (CAP) and capable of resulting in at least a 10% reduction in response to noninvasive stimulation on the vagus nerve are. The specification only teaches tumor necrosis factor (TNF), Interleukin (IL)-1 beta, or IL-6 (see paragraph [0051]). Since the common characteristics/features/structures of other cytokines are unknown, and their structural and functional relationship to TNF/IL-1beta/IL-6 is also unknown, a skilled artisan cannot envision the functional correlation between the claimed genus of cytokine to the claimed method for treatment of inflammation. Thus, Applicant is not in possession of using the claimed genus of cytokines in the claimed method because the structure and characteristics of other cytokines implicated a cholinergic anti-inflammatory pathway (CAP) and capable of resulting in at least a 10% reduction in response to noninvasive stimulation on the vagus nerve are unknown. 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics and structures, the specification does not provide adequate written description for the genus of implantable vagus nerve stimulation devices that can perform electrically stimulation and treat inflammation or cytokines to be used in the claimed method. The specification provides an invitation for others to discover a representative number of species, or to discover what constitutes any particular portion of the structure that must be conserved, with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics.  Thus, 




Conclusion

9.	NO CLAIM IS ALLOWED.



10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tracey et al. (US2008/0249439) teaches methods of treating inflammatory disorders including rheumatoid arthritis (RA), comprising non-invasively stimulating the inflammatory reflex including vagus nerve in a manner to reduce proinflammatory cytokines including cytokines implicated in cholinergic anti-inflammatory pathway, and wherein the cytokine implicated in the cholinergic anti-inflammatory cytokines includes TNF, IL-6, IL-1 (see paragraphs [0075]-[0076]; [0078]; [0086]-[0089];  [0091]-[0092]; [0111]-[0113], [0118]-[0119], [0123], figure 15, [0127], example 1, [0128]-[0131], example 1, [0137]-[0143], examples 3-4, [0149]-[0152], example 6 and claims , in particular) and also teaches that the therapy using non-invasively stimulating can include a pre-treatment phase in which the subject's response to the non-invasive stimulation is determined, and used to calibrate the therapy treatment, and the effects of stimulation during the pre-treatment can be determined by monitoring one or more markers including cytokine levels in cholinergic anti-inflammatory pathway and thus, the 
Tracey et al. (US8914114) teaches that inhibiting an inflammatory cytokine cascade of a patient suffering from a condition using mechanically stimulating the patient’s vagus nerve by mechanical stimulations sufficient to inhibit the inflammatory cytokine cascade by at least 20% over the untreated state (baseline) (see col. 6, lines48-col. 8, line 9; col. 11, lines 35-55; col. 11-19, examples 14; Col. 19-20, examples 5-6, col.22-24, claims 1-18, in particular) and also teaches collecting a first sample and a second sample of cells from patients and inducing the release of a cytokine using an inducing agent including LPS (see col. 6, lines48-col. 8, line 9; col. 11, lines 35-55; col. 11-19, examples 14; Col. 19-20, examples 5-6, col.22-24, claims 1-18, in particular).
Koop et al. teaches that activation of the cholinergic anti-inflammatory pathway (CAP) by electrical vagus nerve stimulation (VNS) using an implantable vagnus nerve stimulator reduces systemic inflammation and ameliorate diseases including RA (see p. 1 and p. 4, background). 
Faltys et al. (US2011/0106208) teaches methods of treating pain by stimulation of the neuronal cholinergic anti-inflammatory pathway (NCAP) by electrically stimulating the NCAP using an implantable vagus nerve stimulation device (see abstract; . 


11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry of a general nature or relating to the status of this general application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Papers relating to this application may be submitted to Technology Center 1600, Group 1649 by facsimile transmission.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15, 1989).  Should applicant wish to FAX a response, the current FAX number for Group 1600 is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
May 22, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649